Citation Nr: 0027935	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-33 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a well-grounded claim has been submitted for 
entitlement to service connection for a posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran had active service from October 1965 to October 
1968.  He served in the Republic of Vietnam from April 1966 
to March 1967.  His military occupational specialty was field 
wireman.

The appeal arises from the April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying service connection for 
PTSD. 

In the course of the veteran's appeal, he testified before a 
hearing officer at the RO in December 1997.

FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible.

CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

The claims folder contains VA and private medical statements 
and opinions diagnosing PTSD and causally relating that PTSD 
to stressors reported by the veteran as having occurred 
during service in Vietnam.  The veteran is competent to 
report on events which occurred in service to support a well-
grounded claim.  Accordingly, with medical evidence of 
current PTSD and medical evidence of a causal nexus between 
reported stressor events in service and the PTSD, the veteran 
has presented a well-grounded claim for entitlement to 
service connection for PTSD.  Caluza.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded, and to that extent the appeal is granted.  


REMAND

The veteran has reported receipt of Social Security 
disability benefits due at least in part to PTSD.  The United 
States Court of Appeals for Veterans Claims (Court)
has held that under such circumstances these medical records 
underlying such an award must be obtained for association 
with the claims folder.  Masors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board notes that the claims folder contains statements 
from the Durham, North Carolina VA Medical Center (VAMC) and 
from the Vet Center in Raleigh, North Carolina, to the effect 
that the veteran has received treatment from these facilities 
for his PTSD.   The United States Court of Veterans Appeals 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining evidence from any 
source.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
Accordingly, such medical records of treatment for PTSD 
should be obtained.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (f) (1999); 
Cohen v. Brown, 10 Vet. App 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304 (f) (1999).  If a claimed 
stressor is not combat related, the veteran's lay testimony 
regarding inservice stressors is insufficient to establish 
the occurrence of the stressor, and it must be corroborated 
by credible supporting evidence.  Doran v. Brown, 6 Vet. 
App. 283 (1994); see also Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  It is necessary for the adjudicator to discuss the 
lay statements and testimony regarding any claimed inservice 
stressor, determine the credibility and probative value of 
such statements, and present a statement of reasons and bases 
for its determinations.  Doran, supra, at 290.

Notwithstanding the fact that the claim for service 
connection for PTSD has been found to be well grounded, it is 
now essential that the Board address the question of whether 
the veteran engaged in combat with the enemy, and, if not, 
whether any reported inservice stressors have thus far been 
verified.  

Regarding the question of whether the veteran has engaged in 
combat with the enemy, the Board notes statements and 
testimony by the veteran to the effect that he was a tunnel 
rat in Vietnam and that he earned the Combat Infantry Badge 
(CIB) and the Bronze Star Medal as well as the Purple Heart.  
However, copies of the veteran's DD214 submitted by the 
veteran are determined by the Board not to be genuine.  The 
recordation of the awards of the CIB, the Bronze Star Medal, 
and the Purple Heart Medal on the veteran's DD214 is 
contradicted by the absence of such recordation on the 
original DD214 received by the service department.  Further, 
the service department was, when asked by the RO, unable to 
verify the veteran's receipt of these medals and awards.  
Further, the veteran has stated that his Purple Heart and CIB 
were pinned on his mother when she died, and that she was 
buried with them.  However he also submitted a picture of a 
Purple Heart Medal which he reported was his, and the date 
stamp on the back of the photograph was in March 1993, 
whereas the veteran's mother died in December 1987 and was 
buried in January 1988, as evidenced by a death certificate 
contained within the claims folder.  Based on these 
alterations and contradictions, the Board will not accept the 
veracity of the copy of the DD214 submitted by the veteran, 
or the Purple Heart Medal certificate submitted by the 
veteran, having concluded that these documents to have been 
fabricated.  There is no independent corroboration within the 
claims folder of the veteran's allegations of having engaged 
in combat with the enemy except for documents submitted by 
the veteran, the authenticity of which documents are not 
accepted by the Board.  Accordingly, the Board concludes that 
the veteran did not engage in combat with the enemy, and is 
accordingly not entitled to service connection for PTSD on 
that basis.  

There remains the question of whether any reported inservice 
stressors may be verified.  The veteran has stated that while 
he was assigned to the 2d Battalion, 17th Artillery serving 
in Vietnam, that his unit was attached to the 25th Infantry 
Division, and that during that attachment he knew three 
soldiers, whom he named, who were killed in action.  The RO 
requested verification of these facts by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
a July 1997 letter, the USASCRUR confirmed that the three 
soldiers named by the veteran were attached to the 25th 
Infantry Division and were killed in action during the period 
in which the veteran was in Vietnam and the period in which 
he was attached to the 2d Battalion, 17th Artillery.  
However, despite extensive research, the USASCRUR could not 
confirm that the 2d Battalion, 17th Artillery was attached to 
the 25th Infantry Division during that period.  Accordingly, 
although there is verification that the soldiers whom the 
veteran named died, there is no verification that the veteran 
knew or had any contact with those soldiers.  

However, the veteran reported that he knew one of these three 
named soldiers from childhood, and has provided additional 
evidence in support of his claim in the form of a letter, 
dated in December 1997, purportedly from that soldiers 
mother, wherein that woman stated that she received a letter 
from that son shortly before his death in Vietnam in July 
1966, in which the son reported that he had met the veteran, 
who was a longtime friend and classmate, and that they were 
in the same operation together.  In the December 1997 letter, 
the alleged mother also reported that she had lost that 
letter from her son in a house fire in 1987.  Thus the only 
corroborating evidence of that friendship is the letter by 
the woman purporting to be that dead soldier's mother.  In 
light of the presence of the above-noted altered documents 
submitted by the veteran, the Board finds it necessary to 
verify the authenticity of the December 1997 letter signed by 
[redacted], reportedly the mother of the deceased 
soldier [redacted], killed in action in July 
1966.  Hence remand for a field examiner inquiry is 
necessary.  

Following such development, because the claim is well 
grounded, a VA examination should be provided and an opinion 
obtained as to whether the veteran suffers from PTSD due to 
any reported stressor which has been verified.

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD since 
November 1992, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records of treatment for his PTSD from 
all sources he identifies, as well as 
medical records from the Durham, North 
Carolina VAMC, and from the Vet Center in 
Raleigh, North Carolina, should then be 
requested and associated with the claims 
folder.

2.  The RO should also obtain and 
associate with the claims folder the 
Social Security determination awarding 
the veteran disability benefits, and the 
medical records underlying that award. 

3.  A VA field examiner should 
appropriately contact Mrs. [redacted]
[redacted], [redacted], [redacted], 
[redacted], or at any more 
current address, and arrange a meeting 
with her for purposes of verifying the 
veracity of the December 30, 1997 letter 
as contained within the claims folder.  
Through that meeting, and/or by other 
means including research in public 
records, the following material facts 
must be verified as either true or false: 

a.  That the interviewee is  
[redacted].

b.  That [redacted] is 
the mother of [redacted],
who died in service in 
Vietnam in July 1966.  

c.  That [redacted]
wrote, signed, and understood the 
contents of the Dec 30, 1997 letter 
contained within the claims folder.  

d.  That to the best of her 
knowledge and recollection,  
[redacted] received a letter 
from her son while he was stationed 
in Vietnam, shortly prior to his 
death, and in that letter her son 
reported 1) that he met the 
veteran, 2) that the veteran was a 
longtime friend known to him, and 
3) that he and the veteran were on 
the same operation together.  

A detailed report of the factual findings 
of the investigation should be prepared 
and associated with the claims folder, 
with an explanation of the factual 
findings and how they were obtained.  

4.  Thereafter, the RO should schedule 
the veteran for an examination by a VA 
psychiatrist to determine the nature and 
etiology of any current psychiatric 
disorder. The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner must specify 
in the examination report that the claims 
folder and a copy of this remand have 
been reviewed.  If PTSD is diagnosed, the 
examiner must state in the examination 
report whether such diagnosis is based on 
a verified inservice stressor and then 
identify that stressor. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented. 

6.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


 


